Citation Nr: 0207463	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to 
September 1976, and from June 1979 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to TDIU.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted into law.  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The Board remanded this claim in March 2001 for further 
development and consideration of the VCAA.  The case has been 
returned to the Board for further appellate consideration.

The Board notes that, pursuant to the Board's remand order in 
March 2001, the RO has issued a rating decision regarding 
increased ratings for service connected right knee 
disability, residuals of lumbosacral strain with 
radiculopathy and otitis externa of the right ear.  The 
veteran has not formally appealed the RO's determination as 
to these issues.  The Board will proceed accordingly.


FINDING OF FACT

The veteran is engaged in substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 4.25, 4.16 (2001); 62 Fed. Reg. 
68,362 (Dec. 31, 1997); 66 Fed. Reg. 59304 (Nov. 27, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is precluded from securing and 
following substantially gainful employment due to service 
connected disability.  As noted above, the provisions of the 
VCAA were enacted into law during the pendency of this 
appeal.  This law and its implementing regulations, see 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)), are 
potentially applicable to the claim on appeal.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In March 2001, the Board 
remanded the claim to the RO for readjudication under the 
VCAA.

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC), the veteran and his representative have been advised 
of the Reasons and Bases in denying his claim.  In this case, 
the veteran has presented argument in support of his claim 
and has identified for the RO all records relevant to his 
claim on appeal.  There are no outstanding requests to obtain 
additional evidence or information that is relevant to the 
claim on appeal.  In January 2001, he canceled his request 
for a hearing before a member of the Board, and requested 
that his decision be based on the evidence of record.

The Board notes that the veteran has reported being denied 
benefits from the Social Security Administration (SSA).  As 
addressed below, the Board finds that the veteran is engaged 
in substantially gainful employment.  The records relating to 
the SSA's denial of benefits, therefore, would have no 
probative value in this case.  See Brewer v. West, 11 Vet. 
App. 228, 236 (1998) (there is no duty to obtain evidence 
which is not likely to be relevant).  Based upon the above, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  Factors to be considered 
will include the veteran's employment history, educational 
attainment and vocational experience, but marginal employment 
is not to be considered substantially gainful employment.  
Id.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001). 

Entitlement to TDIU, however, is predicated upon an inability 
to secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a) (2001).  For purposes of 38 C.F.R. 
§ 4.16(a), marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Id.  Marginal employment may be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Id.  Consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id.  The Court of Appeals for Veterans Claims 
held that "substantially gainful employment" is met where 
the annual earned income exceeds the poverty threshold for 
one person, irrespective of the number of hours or days 
actually worked and without regard to any prior income 
history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  
The poverty threshold for one person during the year 1997 was 
$7,795.  62 Fed. Reg. 68,362 (Dec. 31, 1997).  The most 
recently published poverty threshold for one person, for the 
year 2000, was $8,794.  66 Fed. Reg. 59304 (Nov. 27, 2001).  

It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Therefore, rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  

The Court of Appeals for Veteran's claims has held that, in 
order for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id. at 363.  Moreover, there is no statute or regulation that 
requires VA to conduct a job market or employability survey 
to determine whether a claimant is unemployable as a result 
of one or more service-connected disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 
Vet. App. 532, 538 (1994).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A review of the record reveals that the veteran had a period 
of active duty from September 1973 to September 1976.  A 
January 1977 RO rating decision established service 
connection for lumbar strain with moderate paraspinous muscle 
spasm and assigned an initial 20 percent evaluation.  The RO 
also granted service connection for otitis externa of the 
right ear and assigned an initial noncompensable evaluation.  
In 1978, the veteran claimed unemployability due to constant 
back pain.  However, he performed a second period of active 
service from June 1979 to August 1986.

The veteran's service medical records for his second period 
of active service reveals his treatment for mechanical back 
pain.  He also injured his right knee for which he was given 
a profile precluding crawling, jumping, parachute jumping, 
running, marching, squatting, hand to hand combat, contact 
sports or climbing activities.

In February 1990, the veteran underwent a disability 
evaluation by the Cary Orthopedic Center.  He reported 
symptoms of intermittent severe back pain with occasional 
radiation of pain to the upper back.  His physical 
examination resulted in the following assessment:

"The patient does not have any objective 
findings of extreme discomfort.  He moves 
around extremely slowly and does not have any 
obvious spasm.  His muscle strength appears to 
be symmetrical and perhaps slightly weak but 
not strikingly weak and his x-rays appear 
normal."

A July 1990 VA examination resulted in a diagnosis of chronic 
lumbosacral strain syndrome.  In a statement received in 
1991, the veteran alleged that he was disabled due to his 
back and right knee disabilities.  On VA orthopedic 
examination in March 1992, he complained of right knee pain 
with occasional instability, swelling and locking.  His 
symptoms increased with twisting motion.  He was given a 
diagnosis of status post right knee injury with questionable 
lateral meniscus tear.  In a rating decision dated in March 
1992, the RO granted service connection for residuals of 
injury to the right knee, and assigned an initial 
noncompensable rating.

On VA examination in November 1992, the veteran complained of 
lumbar pain and stiffness which extended to his thoracic 
spine and shoulder region.  He was unable to perform heavy 
work, but had obtained employment as a radio station 
announcer.  His physical examination demonstrated limitation 
of lumbar spine motion due to discomfort, and he was given a 
diagnosis of chronic lumbosacral strain.

Thereafter, the veteran's VA clinical records reflect his 
treatment for lumbar spine and right knee pain.  His low back 
pain was treated with exercise, ultrasound and heat therapy 
as well as medications such as Naprosyn, Ibuprofen and 
Flexeril.  X-ray examination of the right knee revealed 
minimal degenerative arthritis.  During an August 1995 
clinical evaluation by Dr. Daryl L. Ammons, a licensed 
chiropractor, the veteran described his low back pain as a 
constant ache in the sacral area which radiated into his 
right leg.  He had right leg jerks and spasms 3-4 times per 
week.  His pain awoke him at night, and was aggravated by 
sitting.  His physical examination resulted in diagnoses of 
lumbar paravertebral disc syndrome and sciatica.  Subsequent 
clinical records from the Sanford Family Medical Center 
reveal that he underwent physical rehabilitation in 1996 due 
to a work-related injury to the back.

On VA spine examination, dated in May 1997, the veteran 
reported progressively worsening low back pain which radiated 
into his right lower extremity.  His symptoms had worsened to 
the point of using a cane for walking assistance and doubling 
his use of pain medication.  His pain, which was at the 
maximum level, was of a constant nature without any specific 
flares.  His symptoms were aggravated by any sort of movement 
of his spine.  His physical examination demonstrated muscle 
spasm on any motion of the spine.  There was objective 
tenderness between L4/S1 and exaggeration of the LS spine 
curve with paraspinal muscle spasm.  He had positive straight 
leg raising at 40 degrees bilaterally with decreased to 
absent pinprick over the entire right lower extremity.  His 
motion was painful and limited to 80 degrees of forward 
flexion, 30 degrees of backward extension, 30 degrees of 
lateral flexion bilaterally and 35 degrees of rotation 
bilaterally.  He was given a diagnosis of residual 
lumbosacral strain with severe radiculopathy but without x-
ray evidence of disease.  

In his application for TDIU benefits received in October 
1997, the veteran reported termination of his employment from 
VOCO Corporation in April 1997 due to disability.  He had 
been working as a habitation specialist since December 1995 
with a high gross earning of $1600 per month and an income of 
$25,000 for the previous 12 months.  He reported working as 
an announcer with WXKL Radio from August 1991 to March 1994 
with a high gross earning of $1600 per month.  A review of 
the claims folder reveals that he holds a high school 
equivalency diploma and a two-year associate's degree in 
business administration.  He has had course work in 
accounting, business administration and ministry.  He has 
also had some training to become a store detective. 

The veteran's VA clinical records during the appeal period 
reveal his continued treatment for chronic lumbar spine and 
right knee pain.  In June 1996, he exhibited mild right knee 
swelling and tenderness with increased pain on movement.  An 
August 1987 physical examination of the lumbar spine was 
significant only for positive straight leg raising.  At that 
time, he reported obtaining no relief of pain with Naprosyn.  
He stated that he was unemployed in October 1997.  

In a rating decision dated in December 1997, the RO assigned 
a 60 percent rating for residuals of lumbosacral strain with 
radiculopathy.

In pertinent part, the veteran's VA clinical records next 
show February 1998 findings of mild limitation of lumbar 
spine motion secondary to pain.  At that time, his strength 
could not be assessed due to exaggerated flinching to light 
touch.  The examiner noted questionable hysteria.  He had 
good muscle tone on observation with no evidence of 
superficial spasm.  He was given a diagnosis of chronic low 
back pain.  A February 1999 evaluation for chronic right knee 
pain was negative for swelling or limitation of range of 
motion.  At that time, an x-ray examination of the right knee 
revealed arthritic changes of the medial compartment and 
tibiofibular joint.  In December 1999, he reported being 
denied benefits from SSA.  In January 2000, a VA doctor 
provided him with the following statement:

"[The patient] has a chronic low back pain 
for several years.  Patient can not work 
consistently."

In April 2000, the veteran was given a statement for light 
duty work due to back pain which avoided lifting, stooping, 
bending and crawling.  During a June 2001 ASI-Addiction 
interview, he reported the following employment history:

[The veteran] completed 12 years of education 
and 48 months of technical training.  He has a 
valid driver's license and has an automobile 
available for use.  His longest full-time job 
was 5 years.  His usual (or last) occupation 
is daycare owner (Hollingshead Category = 
Administrative Personnel).  No one else 
contributes the majority of his financial 
support.  In the past 3 years, his usual 
employment pattern has been part time (reg. 
hrs.)  In the past 30 days, he was paid for 
working 20 days.  He reports his income over 
the past month as $3000 from employment, $1082 
from pension, benefits or social security and 
$3000 from mate, family or friends for a total 
of $7082.

On VA spine examination, dated in October 2001, the veteran 
complained of intermittent, but daily, lumbosacral pain which 
radiated into both legs.  He reported morning stiffness which 
lasted from 1 to 11/2 hours.  He had an increase in pain with 
any kind of bending, twisting or lifting.  His walking was 
limited to one-block and/or ten-minute intervals due to 
stiffness.  He also had increased pain when driving for more 
than 15 or 20 minutes.  He stated that he had been 
"unemployed since 04/97 because of inability to get work 
with this."  He previously worked as a rehabilitation 
specialist for mentally and intellectually challenged 
children.  On physical examination, he ambulated using a cane 
in the right hand.  He walked slightly stooped at the waist 
at about 10 degrees.  His physical examination was 
significant for minimal paravertebral tenderness on both 
sides.  He also had some soreness over the sacroiliac joints 
with slight tenderness over the right sciatic notch.  He was 
unable to heel or toe walk due to back pain.  He could bend 
frontal plane to 85 degrees before complaining of pain.  He 
could bend backwards to 10 degrees.  He was able to bend 
laterally to 20 degrees bilaterally, but doing so caused pain 
in the right sacroiliac region.  His motor and sensory exams 
were grossly normal.  His knee and ankle jerks were 1+ 
bilaterally.  His recent x-ray examination was reported as 
showing an essentially normal lumbosacral spine.  He was 
given a diagnosis of lumbosacral strain with residuals and 
radicular symptoms.

On VA joints examination in October 2001, the veteran 
reported constant right knee pain, stiffness and weakness.  
He had feelings of potential subluxation approximately 3-4 
times per week with associated swelling.  He had popping out 
of place which occurred about once a week.  He used a cane 
due to unsteadiness.  On physical examination, there was no 
evidence of redness or swelling.  There was tenderness over 
the medial aspect of the joint space.  There was full range 
of motion from 0 to 130 degrees.  There was no abnormality to 
varus or valgus stress.  No drawer sign could be elicited.  
There was crepitus through the first half of range of motion, 
particularly when the knee was flexed and straightened.  
There was no obvious McMurray's sign.  He was given an 
assessment of post-traumatic arthritis, history of torn 
meniscus, with residuals. 

A VA ear examination, dated in October 2001, revealed no 
evidence of complaint or manifestation of otitis externa of 
the right ear.

The veteran is in receipt of a 60 percent rating for service 
connected residuals of lumbosacral strain with radiculopathy, 
a 10 percent rating for residuals of right knee injury and a 
noncompensable rating for otitis externa of the right ear.  
Under VA regulations, his 60 percent rating for residuals of 
lumbosacral strain with radiculopathy meets the schedular 
criteria for a TDIU rating.  38 C.F.R. § 4.16(a) (2001).  He 
has a combined rating of 60 percent.  38 C.F.R. § 4.25 
(2001).  Thus, he would be entitled to TDIU if the evidence 
shows that, due to his service connected disability, he is 
precluded from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

The Board finds, by a preponderance of the evidence, that the 
veteran is engaged in substantially gainful employment.  In 
June 2001, the veteran reported to a VA ASI interviewer that 
he earned over $3000 the previous month as a "daycare 
owner."  There is no suggestion that such employment was in 
a "protected" environment.  He further reported that this 
employment, which consisted of regular part-time hours, had 
been ongoing for the past 3 years.  His allegation of 
unemployability since 1997, as recently reported to the VA 
examiner in October 2001, is perhaps based on his perception 
that only full-time work should be considered substantially 
gainful employment.  See Notice of Disagreement received in 
January 1998.  Whatever the basis for his assertion, the 
evidence is clear that the veteran's income from 
approximately 1998 to the present time far exceeds the 
poverty threshold for one person.  On the facts found, the 
Board finds that the veteran is engaged in substantially 
gainful employment.

In so holding, the Board recognizes the veteran's medical and 
non-medical beliefs the he is not engaged in substantially 
gainful employment.  His lay belief that he is medically 
unfit for employment holds no probative value in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159).  This principle holds true to the lay 
statements of record which describe observations of his 
physical limitations.  In this case, the medical evidence of 
record supports the conclusion that he is precluded from 
performing activities such as crawling, stopping, bending, 
etc., and that his ability to work is interrupted due to back 
pain.  In April 2000, a VA doctor found that the veteran was 
capable of performing light duty work albeit with 
restrictions.  Thus, the medical evidence of record, as well 
as the statements by the veteran himself, establishes that he 
is physically capable of performing the acts necessary to 
secure and follow substantially gainful employment.

The veteran also appears to argue that part-time employment 
with wages that do not support a family of four does not 
constitute substantially gainful employment.  He also argues 
that his education level should not considered a factor 
regarding his unemployability, and that employing businesses 
do not find much worth in a two-year college degree.  His 
combined 60 percent schedular rating for his service 
connected disabilities recognizes that his impairment makes 
it difficult to obtain and keep employment.  Van Hoose, 4 
Vet. App. 361 (1993).  It also specifically contemplates loss 
of working time due to exacerbations.  38 C.F.R. § 4.1 
(2001).  As held in Faust, the number of hours or days worked 
is not a controlling factor in a TDIU claim.  Faust, 13 Vet. 
App. at 355-56.  Rather, the standard of substantially 
gainful employment is met when income exceeds the poverty 
threshold for one person.  Id.; 38 C.F.R. § 4.16(a) (2001).  
In this case, the veteran's wages from part-time employment 
clearly exceeds the poverty level threshold.  His claim for 
TDIU benefits, therefore, must be denied.  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


ORDER

Entitlement to TDIU is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

